DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Collins on 8/12/22.
The application has been amended as follows: 
Claim 1: last line after “upwardly” insert ---; further comprising an actuator coupled to the blade and operable to move the blade relative to the arm, and wherein the arm has a slot, and the blade is mounted to the arm in the slot, and the actuator being operable to move the blade back and forth along the slot---. 
Cancel claims 11, 15-19, 24, and 37-38.
Claim 39: replace “claim 38” with ---claim 1---. 
Allowable Subject Matter
Claims 1, 3-6, 12-14, 35-36, and 39, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the eyelash curler comprising interconnected lower and upper sections, the lower section comprising a curved bed to support the lashes, the upper section comprising an arm and a transversely extending blade supported from the arm, the curler being operable to move the upper section toward the lower section, the blade arranged to project toward the bed to engage a top side of the lashes, thereby clamping the lashes between the blade and the bed when the upper section is moved toward the lower section, the blade movably coupled to the arm and thus movable relative to the bed so as to be operable to scrape along the top side of the lashes in a direction from one end of the clamped lashes to the other end while the bed remains stationary supporting an underside of the lashes, and an actuator coupled to the blade and operable to move the blade relative to the arm, and wherein the arm has slot, and the blade is mounted to the arm in the slot, and the actuator being operable to move the blade back and forth along the slot as required by amended claim 1. The prior art fails to teach a blade mounted to an actuator and movable relative to an arm of an eyelash curler with the blade movable in a slot carried by the arm of the curler as required by claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER GILL/EXAMINER, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772